United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       August 10, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60331
                            Summary Calendar


                            SYED MUEED ALAM,

                                                               Petitioner,

                                 versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79-005-389
                        --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Syed   Mueed   Alam   appeals   the   affirmance   by   the   Board    of

Immigration Appeals (BIA) of the Immigration Judge’s (IJ) denial of

a motion for continuance of the hearing on Alam’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture.     He contends that his procedural due process

rights to a full and fair hearing were violated because Attorney

Sharif was unfamiliar with the facts of the case and, therefore,



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
unable to develop Alam’s testimony and because Alam himself was ill

on the date of the hearing.

     This court reviews the BIA’s affirmance of an IJ’s denial of

a continuance for abuse of discretion.     Witter v. INS, 113 F.3d

549, 555-56 (5th Cir. 1997).   An IJ may grant a continuance upon a

showing of good cause.   Id.

     Alam’s motion for a continuance based on either Attorney

Zakaria’s illness or Alam’s “condition” lacked good cause.    Alam

had already been granted three continuances.    See Bright v. INS,

837 F.2d 1330, 1332 (5th Cir. 1988).   Moreover, Alam’s attorney of

record, Ramji, was present at the hearing.      See Patel v. INS,

803 F.2d 804, 806-07 (5th Cir. 1986).    Thus, the IJ did not err

when it denied the continuance, and Alam’s claim, framed as a due

process violation, fails.   See Ali v. Gonzales, 440 F.3d 678, 680-

81 (5th Cir. 2006).

     Accordingly, Alam’s petition for review is DENIED.




                                 2